Citation Nr: 0526337	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  04-22 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to vocational rehabilitation benefits under 
Chapter 31, Title 38, United States Code.

(An additional appeal concerning a claim for service 
connection for residuals of venereal disease is addressed in 
a separate Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active duty service from August 1952 to June 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 determination of the 
Vocational Rehabilitation and Employment Division (VR&E) of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The veteran declined to complete the initial evaluation, an 
initial step required by statute, to conduct assessment of 
the feasibility of vocational goals and develop a vocational 
rehabilitation plan.


CONCLUSION OF LAW

The criteria for entitlement to vocational rehabilitation and 
training benefits under Chapter 31, Title 38, United States 
Code, have not been met.  38 U.S.C.A. §§ 3101, 3102, 3106, 
3107 (West 2002); 38 C.F.R. §§ 21.1, 21.35, 21.40, 21.50, 
21.52, 21.53, 21.57, 21.184, 21.198, 21.362 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) [codified at 38 U.S.C.A. §§ 5103, 5103A (West 
2002)]; 38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held, however, that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of the claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See DelaCruz v. Principi, 15 Vet. App. 
143, 149 (2001); see Manning v. Principi, 16 Vet. App. 534 
(2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001).

In the instant case, the veteran essentially is arguing that 
VA cannot require him to participate in assessment prior to 
authorizing vocational rehabilitation benefits.  

As will be explained in greater detail below, even if the 
Board were to accept the veteran's contentions, this would 
not be enough to legally substantiate the claim.  Because the 
law and not the evidence is dispositive in the instant case, 
additional factual development would have no bearing on the 
ultimate outcome.  Accordingly, VCAA can have no effect on 
this appeal. See DelaCruz, supra; see Mason v. Principi, 16 
Vet. App. 129, 132 (2002) [VCAA not applicable "because the 
law as mandated by statute and not the evidence is 
dispositive of the claim"].

The Board notes, however, that the veteran was provided with 
ample opportunity to submit evidence and argument in support 
of his claim, has submitted arguments in support of his 
claim, and was given the opportunity to appear at a personal 
hearing if he so desired.  See 38 C.F.R. § 3.103.

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose in this case, 
since the veteran's central argument is that regulations 
requiring assessment of feasibility of a veteran's proposed 
program of vocational rehabilitation should not be applied in 
his case.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).


Eligibility

A veteran is entitled to a program of rehabilitation services 
if the veteran has a service-connected disability of 20 
percent or more, and is determined to be in need of 
rehabilitation to overcome an employment handicap.  
38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.  A veteran who applies 
for vocational rehabilitation benefits and who has a serious 
employment handicap is entitled to an initial evaluation to 
determine whether the achievement of a vocational goal is 
reasonably feasible.  38 U.S.C.A. §§ 3106(a), 3107.  If VA is 
unable to determine, in an initial evaluation, whether 
achievement of a vocational goal is feasible, the veteran 
must be afforded extended evaluation.  38 U.S.C.A. § 3106(c).

Before a service-disabled veteran may receive training and 
rehabilitation benefits under Chapter 31, three basic 
requirements must be met.  38 C.F.R. § 21.1(b).  The first 
requirement is that VA must determine whether the veteran 
meets the criteria for basic entitlement to services under 
38 C.F.R. § 21.40.  The second requirement is that the 
services necessary for training and rehabilitation must be 
identified by VA and the veteran.  38 C.F.R. § 21.1(b)(2).  
The third requirement is that VA and the veteran must develop 
a written plan describing the program goals and the means 
through which those goals will be achieved.  38 C.F.R. 
§ 21.1(b)(3).

A veteran seeking Chapter 31 vocational rehabilitation 
training will be assigned a specific case status.  38 C.F.R. 
§ 21.180(a).  The initial case status is "applicant" status.  
38 C.F.R. § 21.182.  Once the existence of a qualifying 
service-connected disability is established under 38 C.F.R. 
§ 21.40(a), an "initial evaluation" is scheduled.  38 C.F.R. 
§ 21.50(a).

If the veteran attends the appointment for an initial 
evaluation the veteran progresses to "evaluation and planning 
status."  See 38 C.F.R. § 21.180(e)(1)-(4).  During 
evaluation and planning status, it is determined whether the 
veteran has an employment handicap under 38 C.F.R. § 21.40(b) 
and whether achievement of a vocational goal is feasible, and 
a plan is developed.  38 C.F.R. §§ 21.184(a)(1), 21.50.

When a decision concerning achievement of a vocational goal 
cannot be made during the initial evaluation, 38 C.F.R. 
§ 21.57 provides for an extended evaluation, and the 
veteran's case may be assigned to "extended evaluation 
status."  38 C.F.R. § 21.57(a), see 38 C.F.R. § 21.188 
(outlining the procedures for moving an applicant from 
"evaluation and planning" status to "extended evaluation" 
status).  The determination of the need of an extended 
evaluation will be made by the counseling psychologist.  Id.

Achievement of a vocational goal will be found to be 
reasonably feasible when the following conditions are met: 
(1) a vocational goal must be identified; (2) the veteran's 
physical and mental conditions must permit training to begin 
within a reasonable period; and (3) the veteran must possess 
the necessary educational skills and background to pursue the 
goal.  38 C.F.R. § 21.53(d); see 38 C.F.R. § 21.35(h).  A 
"vocational goal" is defined as a gainful employment status 
consistent with a veteran's abilities, aptitudes, and 
interests.  38 C.F.R. § 21.35(h)(1).

The veteran is responsible for satisfactory conduct and 
cooperation in developing and implementing a program of 
rehabilitative services under Chapter 31.  38 C.F.R. 
§ 21.362(a).  In particular, a veteran requesting or being 
provided services under Chapter 31 must cooperate with VA 
staff in carrying out the initial evaluation and developing a 
rehabilitation plan.  38 C.F.R. § 21.362(c).  When a 
veteran's conduct or cooperation becomes unsatisfactory, 
services and assistance may be discontinued and assigned to 
"discontinued" status.  See 38 C.F.R. § 21.198(b)(2).

A review of the record demonstrates that in January 2003, the 
RO received the veteran's application for vocational 
rehabilitation services.  In June 2003, the RO informed the 
veteran that he had to meet with a VA counselor in order to 
determine whether he qualified for these benefits.  The 
meeting was scheduled for July 7, 2003.  

The veteran did not appear for his scheduled appointment.  In 
a file note dated July 9, 2003, it was indicated that the 
veteran had come by the office on July 8, 2003, believing 
that that was the date of his appointment.  The veteran 
requested that he be rescheduled.  

On July 14, 2003, the veteran arrived for his initial 
interview.  It was noted that the veteran was rated as 30 
percent disabled for his PTSD.  The veteran stated that he 
had not worked since 1986, when he was an owner-operator of 
Bechtel Enterprises.  He had worked as a field engineer for 
Weyerhaeuser prior to that.  The veteran indicated that had 
been drawing SSDI since 1986 and was receiving VA disability 
compensation.  He reported that he had 75 college credits and 
that he was enrolled at Phoenix College in an electrical 
engineering program.  He stated that he would like the VA 
program to sponsor him in obtaining a degree in electrical 
engineering.  

Action ordered following the interview included a vocational 
evaluation from Ripp Rehab.  The veteran was to obtain a 
release from his medical doctor and psychologist indicating 
that he could work/train.  A psychological evaluation was 
also ordered upon completion of the vocational evaluation.  

In a July 15, 2003, letter, the veteran was notified that his 
comprehensive vocational evaluation was scheduled for July 
25, 2003, at Ripp Rehab, Inc.  

In a July 25, 2003, note, it was indicated that a telephone 
call had been received from Ripp Rehab stating that they had 
met with the veteran and the veteran decided that he was not 
going to submit to the testing as he only needed a couple of 
college courses to get his degree.  The Ripp representative 
reported that she told the veteran that the  program was 
geared to put veterans back to work.  It was noted that the 
veteran stated that he had no intention of going back to work 
and that he left the evaluation. 

In a July 29, 2003, note, it was indicated that the veteran 
had been contacted to inquire why he refused to complete the 
interview.  The veteran stated that he only wanted to finish 
his degree by completing some college courses.  He was 
advised that the program was for employment and not for 
education.  The veteran stated that the goal of the program, 
though it was employment, needed to be changed and provide 
him with an education and not employment.  The veteran noted 
that he only wanted a few classes for his degree.  He further 
indicated that he was 71 and had not worked since 1986 and 
that he had no intention of working.  

In a January 2004 statement in support of claim, the veteran 
indicated that he had been told that he could be assisted 
with employment but not with furthering his education.  He 
stated that he had requested written notice of the denial so 
he could appeal the same.  

In February 2004, the RO indicated that it had suspended 
action on the veteran's claim because he did not complete the 
evaluation.  

In an April 5, 2004, note, it was indicated that the veteran 
wanted VA's support in completing his bachelor's degree.  It 
was noted that the veteran was again informed that the 
program was an employment program.  The veteran stated that 
he wanted help going to school. 

The veteran was noted to be 71 years old and to have not 
worked since 1986.  The veteran was informed that he had to 
complete an evaluation to help determine if return to work 
was feasible.  The veteran stated that he could work again if 
that was required.  He stated that he could work in 
engineering, computer science, or as a paralegal.  

It was noted that the veteran was again attempted to be 
persuaded to cooperate and complete the evaluation.  The 
veteran stated that VA was discriminating against him because 
of his age and that he wanted to appeal his decision to 
discontinue the evaluation process.  The veteran was helped 
in the process of filling out a notice of disagreement.  

In his April 2004 notice of disagreement, the veteran stated 
that he was appealing the refusal of assistance for education 
in completing his degree and that he had been discriminated 
against since 1998.  The veteran noted that he disagreed with 
the findings that he had not completed an evaluation as he 
had been told that one was not required as he had been 
pursuing his education since 1995.  

The veteran stated that the discrimination was for his age 
because he had been subjected to circulatory denials which 
finally resulted in the requirement for a psychological and 
work related evaluation which was not relevant to his 
application for training type benefits only.  

In his May 2004 substantive appeal, the veteran indicated 
that the RO had failed to provide him with an adequate 
examination and had failed to comply with 38 U.S.C.A. 
§§ 5103, 5103A.  

It is not disputed that the veteran in this case, has been 
granted service connection for PTSD and is in receipt of 
disability compensation for disabilities which are more than 
20 percent disabling.  He has a serious employment handicap 
as defined in 38 C.F.R. § 21.35.  As such, he meets the basic 
eligibility requirements for consideration for vocational 
rehabilitation under Chapter 31, Title 38, United States 
Code, and he has been advised of that eligibility.  
38 U.S.C.A. §§ 3101, 3102; 38 C.F.R. §§ 21.35, 21.40.

The statutory and regulatory provisions governing awards of 
vocational rehabilitation benefits require that that the 
veteran cooperate with VA staff, including participation in 
an initial evaluation for vocational rehabilitation planning 
purposes.  The veteran contends that he does not have to 
undergo a comprehensive evaluation, to include psychological 
evaluation.  Under these circumstances, however, VA cannot 
award monetary vocational rehabilitation benefits until the 
criteria required by statute for such benefits have been met.

Although VA cannot compel the veteran to undergo any 
examination, the veteran cannot substantiate his claim for 
vocational rehabilitation benefits without undergoing 
eevaluation as necessary to meet the criteria for such 
benefits.  Rather, the veteran's statements that he did not 
wish to undergo the testing required to complete further 
evaluation were properly interpreted as a withdrawal of the 
claim for vocational rehabilitation benefits.

The Board is unable to find any statutory and regulatory 
provisions which allow the award of vocational rehabilitation 
benefits in the absence of completion of evaluation for such 
benefits.  The veteran's claim that he meets the criteria for 
an award of vocational rehabilitation benefits must be 
denied.


ORDER

The appeal for vocational rehabilitation benefits under 
Chapter 31, Title 38, United States Code, is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


